Citation Nr: 1510339	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of initial RO consideration.  

In July 2014, the Veteran filed a motion to advance the case on the Board's docket.  By a ruling dated in July 2014, the VLJ denied the motion.  

The Virtual VA electronic claims file contains the Board hearing transcript, additional VA treatment records, as well as evidence duplicative of that in the paper claims file.  The Veterans Benefits Management System (VBMS) contains evidence that is not pertinent to the present appeal.  

As the Veteran served in the Republic of Vietnam between 1966 and 1967 and a June 2014 VA treatment record contains a diagnosis of coronary artery disease, the Board finds that the issue of service connection for coronary artery disease, to include as due to exposure to Agent Orange, has been raised by the evidence of record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, the Veteran testified at the February 2014 Board hearing that he sought treatment at multiple VA healthcare systems, to include at the VA healthcare system in Dallas, Texas.  To date, VA has not attempted to obtain treatment records from that facility.  The Veteran also submitted a private psychological evaluation from September 2013, but he did not indicate whether he sought additional treatment from that provider, and consequently, it is not clear whether there are outstanding private psychiatric treatment records.  Accordingly, the AOJ should attempt to secure any outstanding private medical records and VA treatment records from the VA healthcare systems in Dallas, Texas, Shreveport, Louisiana, Fayetteville, Arkansas, and Mount Vernon, Missouri.  

Second, the Veteran was last provided a VA examination in connection with his service-connected PTSD in July 2010, which is over 4 years ago.  There is a suggestion that the service-connected disability has continued to worsen since that time.  Specifically, the Veteran submitted a private evaluation conducted in September 2013 that showed that Veteran's symptoms were more severe than that documented in the July 2010 VA examination report.  Furthermore, the Veteran testified at the February 2014 hearing that the July 2010 VA examination report did not accurately reflect the severity of his PTSD, although he also noted that he felt his disability had been the same since 2008.  When the record suggests that the disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD. 

Third, the issue of TDIU has been raised by the record.  Specifically, at the February 2014 Board hearing, the Veteran testified that he is unable to secure and maintain employment because he "got to be a monster, a terrible person, and [he] couldn't deal with everyday people."  Thus, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  The Veteran should be asked whether he was ever on suicide watch, as indicated in the February 2014 hearing, and if so, he must be afforded an opportunity to provide the name and address of the treating medical profession who made that determination.  

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Request VA medical records from the Dallas, Texas, Shreveport, Louisiana, Fayetteville, Arkansas, and Mount Vernon, Missouri VA healthcare systems as well as any additional VA healthcare system as indicated pursuant to the above request.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The entire paper and electronic claims file should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions expressed must be provided.  

The examiner must complete the appropriate Disability Benefits Questionnaire to evaluate the Veteran's service-connected psychiatric disability.  In addition, the examiner must provide an opinion regarding, whether, based on the Veteran's statements and a review of the claims file, the symptoms of the service-connected PTSD have increased in severity since September 2008 or whether the symptoms have stayed relatively static.  The examiner must provide a detailed explanation for the opinion rendered and provide specific examples if warranted.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Develop a claim for TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

7.  Thereafter, consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




